Exhibit 12 VERSO PAPER HOLDINGS LLC RATIO OF EARNINGS TO FIXED CHARGES (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) Earnings (Loss): Income (loss) $ ) $ ) $ ) $ ) Amortization of capitalized interest 52 40 80 Capitalized interest ) Fixed charges (below) Earnings (loss) adjusted for fixed charges $ $ ) $ ) $ ) Fixed charges: Interest expense $ Capitalized interest Portion of rent expense representative of interest Total fixed charges $ Ratio of earnings to fixed charges - Coverage deficiency $ $ $ $
